LEVY, Judge.
The Defendant appeals his conviction for first degree murder and armed robbery, claiming that the trial court erred in permitting hearsay testimony that the mother of the defendant had told the defendant’s uncle that her son had committed the murder.
Nelson Ramon Clemente, the defendant, was found guilty of first degree murder and armed robbery in the stabbing death of a male victim. At trial, several witnesses testified as to confessions or admissions made by the defendant, and as to the events surrounding the stabbing death. Eyewitness Guerra testified that he saw the victim standing near a telephone when the defendant rode up to the victim and started a fight. Guerra then observed the defendant ride away holding a knife in his hands and with blood on his shirt. After the incident, Guerra identified the defendant in a photo lineup as being the assailant on the bicycle.
Three police officers testified concerning admissions made by the defendant. They stated that the defendant brought up the *617subject of the homicide and openly bragged about it.
The defendant’s uncle testified that the defendant’s mother showed the uncle clothing with blood stains, and that the defendant had personally talked to him and admitted the crime. The uncle also testified that the defendant’s mother had told the uncle that the defendant committed the murder.
The jury found the defendant guilty of first degree murder and armed robbery, and the defendant appeals.
The error complained of can only be considered de minimis when compared to all of the other evidence properly introduced against the defendant at trial.
Accordingly, a thorough review of the record reflects that the State has clearly established, beyond a reasonable doubt, that the error complained of did not contribute to the verdict. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed.